321 So. 2d 664 (1975)
In re Judy Norma WOMBLE
v.
Carlos Arthur WOMBLE, Jr.
Ex parte Carlos Arthur Womble, Jr.
SC 1487.
Supreme Court of Alabama.
October 30, 1975.
Robert S. Vance, Birmingham, for petitioner.
Harry B. Cohen, Birmingham, for respondent.
FAULKNER, Justice.
Petition of Carlos Arthur Womble, Jr. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Womble v. Womble, 56 Ala.App. , 318, 321 So. 2d 660.
Writ denied.
HEFLIN, C.J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.